 1   CAROL ANN MOSES #164193
     Attorney at Law
 2   7636 N. Ingram, Suite 104
 3   Fresno, California 93711
     Telephone: (559) 449-9069
 4   Facsimile: (559) 513-8530

 5   Attorney for Defendant, JENI FRIES

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                      CASE NO. 1:17-cr-00198-LJO-SKO

12                          Plaintiff,               STIPULATION TO EXCLUDE TIME;
                                                     ORDER THEREON
13             v.

14    JENI FRIES,                                    DATE: August 12, 2019
                                                     TIME: 11:30 A.M. PST
15                          Defendant.               JUDGE: The Hon. Lawrence J. O’Neill

16

17

18           TO THE ABOVE-ENTITLED COURT:

19           IT IS HEREBY STIPULATED by and between Defendant, JENI FRIES, her attorney of
20   record, CAROL ANN MOSES, and Assistant United States Attorney, KIMBERLY A.
21
     SANCHEZ, that the Deferred Prosecution Agreement hearing date be scheduled for August 12,
22
     2019 at 11:30 A.M. PST.
23
     ///
24

25   ///

26   ///

27   ///
28
     STIPULATION TO EXCLUDE TIME
     AND PROPOSED ORDER THEREON.
     CASE NO. 1:17-cr-00198-LJO-SKO
                                                                                                 1
 1           The parties further agree that the delay resulting in this scheduled hearing shall be
 2   excluded in the interests of justice. Time is to be excluded under the Speedy Trial Act in that
 3
     good cause exists and the ends of justice outweigh the interests of the public and the defendant’s
 4
     right to a speedy trial. This includes, but is not limited to, the need to reschedule the hearing due
 5
     to the active shooter in Dallas, Texas on the date of the originally set Deferred Prosecution
 6

 7   Agreement Hearing which resulted in the Earle Cabell Federal Building shut down, where Ms.

 8   Fries’ court appearance via video conference was to be held.

 9   Dated: June 19, 2019                                   /s/ Carol Ann Moses
10
                                                            CAROL ANN MOSES
11                                                          Attorney for Defendant,
                                                            JENI FRIES
12
     Dated: June 19, 2019                                   MCGREGOR SCOTT
13                                                          United States Attorney
14
                                                            /s/ Kimberly A. Sanchez
15                                                          KIMBERLY A. SANCHEZ
                                                            Assistant United States Attorney
16

17                                                 ORDER
18
             For the reasons set forth above, the mutual requests to continue the Deferred Prosecution
19
     Agreement hearing to August 12, 2019 at 11:30 A.M. PST and to exclude time as to Defendant
20
     JENI FRIES are granted for good cause. The Court finds the ends of justice outweigh the interests
21

22   of the public and the defendant in a speedy trial and is therefore the order of this court in Case

23   NO: 1:17-cr-00198-LJO-SKO.

24   IT IS SO ORDERED.
25
         Dated:      June 21, 2019                           /s/ Lawrence J. O’Neill _____
26                                                  UNITED STATES CHIEF DISTRICT JUDGE

27

28
     STIPULATION TO EXCLUDE TIME
     AND PROPOSED ORDER THEREON.
     CASE NO. 1:17-cr-00198-LJO-SKO
                                                                                                             2
